Name: 97/359/EC: Council Decision of 24 March 1997 concerning the elimination of duties on information technology products
 Type: Decision
 Subject Matter: European construction;  world organisations;  communications;  cooperation policy;  tariff policy
 Date Published: 1997-06-12

 12.6.1997 EN Official Journal of the European Communities L 155/1 COUNCIL DECISION of 24 March 1997 (1) concerning the elimination of duties on information technology products (97/359/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113, in conjunction with Article 228 (2) first sentence, thereof, Having regard to the proposal from the Commission, Whereas in the new Transatlantic Agenda adopted at the EU-US summit in Madrid of 13 December 1995, it was decided to attempt to conclude an Information Technology Agreement; Whereas, following reports from the Commission on its exploratory consultations with third countries, on 16 November 1996 the Council decided to open negotiations with third countries with a view to concluding an Information Technology Agreement; Whereas on 13 December 1996, at the first Conference of the World Trade Organization in Singapore, a Ministerial Declaration on trade in information technology products was adopted; whereas the Declaration sets out certain preconditions for the implementation of the elimination of tariffs for information technology products; whereas these preconditions have been met; Whereas the Ministerial Declaration on trade in information technology products together with its annexes and attachments form the Agreement on trade in information technology products; Whereas the EC-ITA Schedule CXL, modifying the existing Community schedule, should be submitted to the World Trade Organization; Whereas the Agreement on trade in information technology products together with the Communication on its implementation should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on trade in information technology products together with the Communication on its implementation are hereby approved on behalf of the Community. The text of the Agreement and of the Communication are attached to this Decision. Article 2 As called for under paragraph 4 of the Annex to the Ministerial Declaration on trade in information technology products, the Council: (i) takes note that participants representing approximately 90 per cent of world trade in information technology products have notified their acceptance; and (ii) approves, on behalf of the Community, the staging requests of participants in the ITA. Article 3 The Council authorizes the Commission to submit to the World Trade Organization the modifications to the Community schedule as set out in the EC-IT Schedule CXL contained in the Agreement attached hereto. Article 4 The President of the Council shall, on behalf of the Community, give the notification provided for in the Ministerial Declaration. Article 5 This Decision shall be published in the Official Journal of the European Communities. Done at Brussels, 24 March 1997. For the Council The President H. VAN MIERLO (1) The consolidated text of this Decision incorporates corrections approved by the Council on 14 May 1997.